Exhibit 10.4

AMENDED AND RESTATED

CERTIFICATE OF DESIGNATION OF

THE POWERS, PREFERENCES AND RELATIVE, PARTICIPATING,

OPTIONAL AND OTHER SPECIAL RIGHTS OF PREFERRED UNITS AND

QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF

of

12% CUMULATIVE CLASS B PREFERRED UNITS

for

ATLAS PIPELINE PARTNERS, L.P

ATLAS PIPELINE PARTNERS, L.P., a Delaware limited partnership (the “Company”)
pursuant to the provisions of the Delaware Revised Uniform Limited Partnership
Act and its Limited Partnership Agreement, does hereby state and certify that
pursuant to the authority expressly vested in ATLAS PIPELINE PARTNERS GP, LLC,
its general partner (the “General Partner”), the General Partner duly adopted
the following resolutions, which remain in full force and effect as of the date
hereof:

RESOLVED, that the Certificate of Designations of the 12% Cumulative Convertible
Class B Preferred Units of the Company dated as of December 30, 2008 be and it
hereby is amended and restated as follows:

RESOLVED, that each of the 12% Cumulative Class B Preferred Units rank equally
in all respects and shall be subject to the following terms and provisions:

1. Designation. There is hereby created a series of units designated as the “12%
Cumulative Class B Preferred Units” (the “Preferred Units”). The number of
Preferred Units shall be 20,000 and the face value of each Preferred Unit shall
be $1,000 (the “Face Value”).

2. Definitions. For purposes of this Certificate of Designation, the following
terms shall have meanings ascribed to them below:

“Common Units” shall mean the common units representing limited partner
interests of the Company.

“Distribution Commencement Date” shall mean December 30, 2008.

“Holder” means Investor as defined in the Purchase Agreement (as defined in
Section 5), or any of its transferees permitted pursuant to the terms of the
Purchase Agreement.



--------------------------------------------------------------------------------

“Redemption Date” shall mean the date upon which a redemption effected pursuant
to the exercise of a Call Option shall be consummated.

3. Distributions; Allocations. Commencing on the Distribution Commencement Date,
the Holders of the Preferred Units shall be entitled to receive cumulative
distributions at the per unit rate of twelve percent (12%) per annum of the Face
Value of each outstanding Preferred Unit, payable out of Available Cash prior to
any other distributions pursuant to Section 6.4(b). Distributions shall be paid
on the same date (a “Distribution Payment Date”) as the distribution payment
date for Common Units and the record dates for distributions on the Preferred
Units and Common Units shall be the same. The Holders shall be allocated an
amount of gross income of the Partnership in each year equal to the amount of
distributions received by the Holders during that year including any amount paid
on account of accrued but unpaid distributions in the case of redemption of the
units or liquidation of the Partnership. No other items of Partnership income,
loss, deduction or credit shall be allocated to the Holders of Class B Preferred
Units including with respect to any amounts paid in redemption of the Units or
liquidation of the Partnership other than for accrued but unpaid distributions.

4. Liquidation Value. In the event of any liquidation, dissolution or winding up
of the Company, either voluntary or involuntary, the Holders of the Preferred
Units shall be entitled to receive, out of the assets of the Company available
for distribution to unit holders, prior and in preference to any distribution of
any assets of the Company to the holders of any other class or series of equity
securities (other than the Company’s 12% Cumulative Convertible Preferred Units
(the “Existing Preferred Units”), the amount of Face Value per unit plus all
accrued but unpaid distributions thereon (collectively, the “Liquidation
Value”). The foregoing shall not affect any rights which Holders of Preferred
Units may have to monetary damages.

5. Issuance of Preferred Units. The Preferred Units shall be issued by the
Company pursuant to a Purchase Agreement, dated as of December 30, 2008 (the
“Purchase Agreement”), between the Company and the initial subscribers for the
Preferred Units thereunder.

6. Company Redemption Rights.

a) The Company shall have the option (the “Call Option”) at any time to redeem
some or all of the outstanding Preferred Units for cash, for an amount equal to
the Liquidation Value of the Preferred Units being redeemed; provided, however,
that the foregoing redemption must be exercised for no less than the lesser of:
(x) 2,500 Preferred Units, or (y) the number of remaining outstanding Preferred
Units.

b) The exercise of the Call Option by the Company shall be subject to the
transmission of a written notice of the exercise of the Call Option to the
Holder (the “Call Option Notice”) [no later than 10 Trading Days prior to the
applicable Redemption Date] which shall specify the amount of Preferred Units
being redeemed.

c) With respect to exercises of the Call Option, on the applicable Redemption
Date, the Company shall remit the applicable cash consideration to the Holder.
The Holder shall deliver to the Company the certificates representing the
Preferred Units as soon as practicable, following the applicable Redemption
Date.

 

2



--------------------------------------------------------------------------------

7. Voting Rights. In addition to all other requirements imposed by Delaware law,
and all other voting rights granted under the Company’s Limited Partnership
Agreement, the affirmative vote of a majority of the Company’s outstanding
Preferred Units shall be necessary for repeal of this Certificate of Designation
or the Certificate of Limited Partnership or Limited Partnership Agreement or
any amendment to the Limited Partnership or Limited Partnership Agreement
(including any merger or consolidation) that may materially amend or change or
adversely affect any of the rights, preferences, obligations or privileges of
the Preferred Units provided, however, that any Holder of Preferred Units which
is a subsidiary of the Company shall not participate in such vote and the
Preferred Units of such Holders shall be disregarded and deemed not to be
outstanding for purposes of such vote.

8. Notices. The Company shall distribute to the Holders of Preferred Units
copies of all notices, materials, annual and quarterly reports, proxy
statements, information statements and any other documents distributed generally
to the holders of Common Units of the Company, at such times and by such method
as such documents are distributed to such holders of such Common Units.

9. Certificates.

a) The certificate(s) representing the Preferred Units held by any Holder of
Preferred Units may be exchanged by such Holder at any time and from time to
time for certificates with different denominations representing an equal
aggregate number of Preferred Units, as reasonably requested by such Holder,
upon surrendering the same. No service charge will be made for such registration
or transfer or exchange. In the event that any Holder of Preferred Units
notifies the Company that its certificate(s) therefor have been lost, stolen or
destroyed, the Company shall promptly and without charge deliver replacement
certificate(s) to such Holder, provided that such Holder executes and delivers
to the Company an agreement reasonably satisfactory to the Company to indemnify
the Company from any loss incurred by it in connection with such lost, stolen or
destroyed certificate(s).

b) The certificate(s) representing the Preferred Units may be imprinted with a
legend in substantially the following form:

“THIS CERTIFICATE IS NOT REQUIRED TO BE PHYSICALLY SURRENDERED TO THE COMPANY IN
THE EVENT THAT THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE REDEEMED IN
PART. AS A RESULT, FOLLOWING ANY REDEMPTION OF ANY PORTION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE, THE SECURITIES REPRESENTED BY THIS CERTIFICATE
MAY BE LESS THAN THE NUMBER OF UNITS INDICATED ON THIS CERTIFICATE. IF ANY
SECURITIES ARE REDEEMED AS AFORESAID, THE HOLDER OF THIS CERTIFICATE MAY NOT
TRANSFER ANY SECURITIES REPRESENTED BY THIS CERTIFICATE UNLESS AND UNTIL SUCH
HOLDER FIRST PHYSICALLY SURRENDERS TO ATLAS PIPELINE

 

3



--------------------------------------------------------------------------------

PARTNERS, L.P. ALL CERTIFICATES REPRESENTING ANY SUCH SECURITIES WHICH HAVE
PREVIOUSLY BEEN REDEEMED, WHEREUPON ATLAS PIPELINE PARTNERS, L.P. WILL FORTHWITH
ISSUE AND DELIVER UPON THE ORDER OF SUCH HOLDER NEW CERTIFICATE(S) EVIDENCING
SUCH SECURITIES THEN HELD BY SUCH HOLDER.”

10. No Reissuance. No Preferred Units acquired by the Company by reason of
redemption, purchase, conversion or otherwise shall be reissued.

11. No Senior Securities; Ranking. So long as any Preferred Units remain
outstanding, the Company and its subsidiaries shall not, without the affirmative
vote of the Holders of at least 75% of the outstanding Preferred Units, issue
any equity securities ranking senior to the Preferred Units with respect to
liquidation preference, distributions, the timing of redemption or voting
rights. The Preferred Units shall rank pari passu with the Existing Preferred
Units.

12. Severability of Provisions. If any right, preference or limitation of the
Preferred Units set forth in this Certificate of Designation (as this
Certificate of Designation may be amended from time to time) is invalid,
unlawful or incapable of being enforced by reason of any rule or law or public
policy, all other rights, preferences and limitations set forth in this
Certificate of Designation, which can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation shall nevertheless
remain in full force and effect, and no right, preference or limitation herein
set forth be deemed dependent upon any such other right, preference or
limitation unless so expressed herein.

* * * * *

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amended and Restated Certificate of Designation has
been duly executed this 30th day of March, 2009.

 

ATLAS PIPELINE PARTNERS, L.P. By:   ATLAS PIPELINE PARTNERS GP, LLC   General
Partner By:  

 

Name:   Eugene N. Dubay Its:   CEO and President

 

5